Citation Nr: 9921048	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-21 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 
INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 decision by the aforementioned 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claim of entitlement to a rating in excess 
of 50 percent for service-connected PTSD.  The veteran filed a 
notice of disagreement (NOD) in March 1997.  The RO issued a 
statement of the case (SOC) on the matter in April 1997.  The 
veteran perfected his appeal to the Board by filing a VA Form 9 
("Appeal to the Board of Veterans' Appeals") in July 1997.  A 
hearing officer from the RO conducted a hearing on the matter 
later in July 1997.

The Board notes that in August 1997, during the pendency of the 
veteran's appeal, he submitted, pursuant to 38 C.F.R. § 4.16, a 
claim for a total disability rating based on individual 
unemployability (TDIU).  (At all times pertinent to this matter, 
the veteran's only service-connected disability was PTSD.)  In an 
October 1998 decision, the RO denied his claim for TDIU.  Later 
in October 1998, the RO notified him of that decision by a letter 
sent his last known address, enclosing a notice of his appellate 
rights, and with a copy of the letter sent to his representative.  
In November 1998, the representative filed an informal hearing 
presentation (IHP) with the Board, in which the representative 
asserted that the veteran is entitled to a total disability 
rating pursuant to 38 C.F.R. § 4.16.  If the representative 
thereby sought to have the Board consider the veteran's 
entitlement to a total rating for PTSD, the Board notes that 
while it has jurisdiction to consider a 100 percent schedular 
rating for PTSD pursuant to the rating criteria in effect when 
the veteran submitted his May 1996 claim, the matter of a total 
(100 percent) rating pursuant to 38 C.F.R. § 4.16 has not been 
developed for appeal (i.e., via the proper sequence of a NOD, 
SOC, and substantive appeal).  Thus, the Board has no 
jurisdiction to address TDIU.  See 38 U.S.C.A. §§ 7104, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.200 et. seq. (1998); see 
also 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  If the representative 
intended the IHP to serve as a NOD with respect to the October 
1998 denial of TDIU, the veteran and his representative should 
note that the IHP cannot serve as NOD because it was filed at the 
Board and not at the RO.  See Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996).  If the veteran desires to initiate an appeal of the 
October 1998 decision, he should submit an adequate NOD to the RO 
within the applicable time limitations.  


REMAND

This claim must be remanded for several reasons.  Particularly, 
during each of the VA compensation and pension examinations 
provided to the veteran during the pendency of his claim (October 
1996 and September 1997), the examiner noted that the claims 
folder was not available for review, and thus that the examiner 
could not view the PTSD disability in relation to its history.  
Thus, a remand is warranted for a new VA examination, with the 
claims file available for the examiner.  38 C.F.R. § 19.9 (1998); 
see 38 C.F.R. § 4.1 (1998); Crawford v. Brown, 5 Vet. App. 33, 36 
(1993).  

Indeed, the Board's review of the claims file presents 
substantial questions that need to be addressed by an examiner on 
remand.  One such question arises because the rating criteria for 
mental disabilities were amended during the pendency of the 
veteran's claim, and he is entitled to have VA adjudicators 
consider his claim under both the rating criteria in effect when 
he submitted his May 1996 claim (the "old rating criteria"), 
and under the criteria currently in effect (the "new rating 
criteria").  See Karnas, 1 Vet. App. 308; and compare 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995) with 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  Here, the veteran has several 
diagnoses of "severe" PTSD, see e.g., 1996 VA hospitalization 
summaries and outpatient records, which might entitle him to a 70 
percent rating under the old criteria.  However, the veteran 
contends that he is unemployable due to PTSD, see RO hearing 
Transcript (Tr.) p. 4, and one of the independent bases for 
assigning a 100 percent rating under the old criteria is 
demonstrable inability to obtain or retain employment due to 
PTSD.  There is no adequate medical evidence squarely addressing 
that issue (the September 1997 VA examination's GAF score is 
tainted due to the lack of availability of the claims file).  
Thus, the examination on remand should comment on the effects 
PTSD has on his employability. 

Moreover, the examiner should be asked to clarify some additional 
concerns presented by the record.  For example, the veteran has 
been diagnosed as having several nonservice-connected mental 
disabilities, including alcohol dependency, depressive disorder 
secondary to alcohol dependency (September and October 1997 VA 
outpatient records), major depression (June 1995 VA outpatient 
record), and a personality disorder (September 1997 VA 
examination).  Thus, on remand, the examiner should, to the 
extent feasible, distinguish service-connected and nonservice-
connected mental disability in determining the severity of the 
veteran's PTSD.  Also, the examiner should reconcile the 
veteran's complaints of isolation (see, e.g., September 1997 VA 
examination, VA outpatient records of September 1997, and RO 
hearing testimony [Tr. p. 2]) with his statements that he "began 
dating" (June 1995 VA outpatient record) and "just met a girl" 
(November 1995 VA outpatient record).  Finally, the examiner 
should comment on the veteran's contention that his change in 
medications reflects a worsening of his underlying PTSD 
symptomatology.  See, e.g., Tr. p. 6.

Finally, certain treatment reports that are mentioned in the 
record, but are not in the file, need to be obtained if 
reasonably possible, as specified in the indented remand 
instruction paragraphs, below.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

This case is REMANDED for the following actions: 

1.  The RO should take reasonable steps to 
obtain the following VA records directly 
from the VA facility in question, 
pertaining to the veteran's treatment for 
mental disorder(s), including substance 
abuse disorder(s):  from the Vets Center 
in Roanoke, Virginia, all treatment 
records generated from May 1995 to date 
(mentioned in the March 1996 VA 
hospitalization summary and July 1997 RO 
hearing [Tr. pp. 5, 7 9]); and from the 
VAMC in Salem, Virginia, and all 
outpatient treatment records generated from 
April 1996 to October 1996, and from 
November 1997 to date (mentioned in same, 
and as indicated by outpatient records 
already in the file).  All materials 
obtained should be associated with the 
file. 

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine the 
current severity of his PTSD.  A copy of 
this Remand together with a copy of both 
the old and the new rating schedule for 
psychiatric disabilities must be furnished 
the examiner prior to the examination.  
Before evaluating the veteran, the examiner 
should carefully review the claims folder 
so that all disability may be viewed in 
relation to its history; and the report of 
examination should provide accurate and 
fully descriptive assessments of all 
clinical findings.  The psychiatrist should 
also review both the old and the new rating 
criteria for mental disorders.  The 
findings of the psychiatrist must address 
the presence or absence of the specific 
criteria set forth in the rating schedule.  
However, the examiner should not assign a 
percentage rating to the disability.  The 
psychiatrist should also provide a full 
multiaxial evaluation, to include an 
opinion as to whether the veteran's PTSD 
renders him unemployable, and the 
assignment of a numerical score on the 
Global Assessment of Functioning Scale (GAF 
Scale).  It is imperative that the examiner 
include an explanation of the significance 
of the assigned numerical score in order to 
assist the RO and the Board in complying 
with the notice requirements of Thurber v. 
Brown, 5 Vet. App. 119 (1993).  If there is 
a significant difference in the severity of 
the symptoms when evaluated under either 
DSM-IV or DSM-III-R, the examiner should 
state this and explain why.  The examiner 
should, to the extent feasible, distinguish 
the severity and symptomatology 
attributable to service-connected PTSD from 
any nonservice-connected mental disability 
found.  If this is not feasible, then the 
examiner should explain why.  To the extent 
feasible, the examiner should reconcile the 
veteran's complaints of isolation with his 
statements that he "began dating" (June 
1995 VA outpatient record) and "just met a 
girl" (November 1995 VA outpatient 
record).  If this is not feasible, then the 
examiner should explain why.  The examiner 
should comment on whether any change in the 
veteran's PTSD medications reflects a 
worsening of his underlying PTSD 
symptomatology.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  The increased rating 
claim for PTSD should be considered under 
both the old and the new rating criteria in 
accordance with Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  If the action taken 
remains adverse to the veteran in any way, 
he and his representative should be 
furnished an appropriate supplemental SOC 
(to include the consideration of the old 
and new psychiatric rating criteria).  This 
must include a discussion as to whether it 
is more advantageous to rate the veteran 
under the old or the revised criteria.  
They should then be afforded a reasonable 
opportunity to respond. 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).



